19-2484
     Lu v. Garland
                                                                                   BIA
                                                                                Hom, IJ
                                                                           A087 859 905
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 14th day of October, two thousand twenty-one.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            JOSÉ A. CABRANES,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   WENXIN LU,
14            Petitioner,
15
16                   v.                                          19-2484
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Zhen Liang Li, Esq., New York,
24                                    NY.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
27                                    Attorney General; Cindy S.
28                                    Ferrier, Assistant Director;
29                                    Surell Brady, Trial Attorney,
1                                          Office of Immigration Litigation,
2                                          United States Department of
3                                          Justice, Washington, DC.
4
5           UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9          Petitioner    Wenxin      Lu,     a   native   and    citizen   of   the

10   People’s Republic of China, seeks review of a July 15, 2019,

11   decision of the BIA affirming a January 26, 2018, decision of

12   an Immigration Judge (“IJ”) denying asylum, withholding of

13   removal, and relief under the Convention Against Torture

14   (“CAT”).     In re Wenxin Lu, No. A087 859 905 (B.I.A. July 15,

15   2019), aff’g No. A087 859 905 (Immig. Ct. N.Y. City Jan. 26,

16   2018).       We    assume       the    parties’   familiarity      with     the

17   underlying facts and procedural history.

18          We have reviewed the IJ’s decision as modified by the

19   BIA,    i.e.,     minus   the    timeliness     and   adverse    credibility

20   determinations that the BIA did not reach.                  See Xue Hong Yang

21   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

22   The applicable standards of review are well established.                    See

23   8 U.S.C. § 1252(b)(4)(B); Wei Sun v. Sessions, 883 F.3d 23,

24   27 (2d Cir. 2018).


                                              2
 1       The agency did not err in finding that Lu failed to

 2   adequately corroborate his claim that police detained and

 3   beat him in China on account of his religious practice.           “The

 4   testimony of the applicant may be sufficient to sustain the

 5   applicant’s burden without corroboration, but only if the

 6   applicant satisfies the trier of fact that the applicant’s

 7   testimony is credible, is persuasive, and refers to specific

 8   facts sufficient to demonstrate that the applicant is a

 9   refugee.”     8 U.S.C.    § 1158(b)(1)(B)(ii);      see    also    id.

10   § 1231(b)(3)(C); Wei Sun, 883 F.3d at 28.          “In determining

11   whether the applicant has met [his] burden, the trier of fact

12   may weigh the credible testimony along with other evidence of

13   record.     Where   the   trier   of   fact   determines   that    the

14   applicant should provide evidence that corroborates otherwise

15   credible testimony, such evidence must be provided unless the

16   applicant does not have the evidence and cannot reasonably

17   obtain the evidence.”     8 U.S.C. § 1158(b)(1)(B)(ii); see also

18   id. § 1231(b)(3)(C).

19       As the agency found, Lu failed to corroborate his claim

20   of mistreatment with evidence from the doctor he visited after

21   his release from detention, and he did not corroborate his

22   testimony or his mother’s assertion that she borrowed money


                                       3
1    from relatives to secure his release.              Therefore, the only

2    evidence to corroborate Lu’s claim of past persecution were

3    letters from his mother and two fellow churchgoers, which the

4    agency    reasonably    declined    to    credit    because     they    were

5    unsworn.      See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir.

6    2013) (deferring to the agency’s decision to afford little

7    weight to an unsworn letter submitted from a relative).

8    Accordingly, the agency did not err in finding that Lu failed

 9   to   corroborate       his   past   persecution.          See    8 U.S.C.

10   §§ 1158(b)(1)(B)(ii), 1231(b)(3)(C); see also Wei Sun, 883

11   F.3d at 28.

12        Absent    past    persecution,      an   applicant   may   establish

13   eligibility for asylum by demonstrating a well-founded fear

14   of future persecution.        8 C.F.R. § 1208.13(b)(2); Hongsheng

15   Leng v. Mukasey, 528 F.3d 135, 142 (2d Cir. 2008).               To do so,

16   the applicant must show either “a reasonable possibility he

17   . . . would be singled out individually for persecution” or

18   that the country of removal has a “pattern or practice” of

19   persecuting      similarly    situated        individuals.       8 C.F.R.

20   § 1208.13(b)(2)(iii); Hongsheng Leng, 528 F.3d at 142.                 Where

21   an applicant’s claim is based on activities in the United

22   States,    the    applicant     “must     make     some   showing       that


                                         4
 1   authorities in his country of nationality are either aware of

 2   his activities or likely to become aware of his activities.”

 3   Hongsheng Leng, 528 F.3d at 143.

 4        Given Lu’s failure to establish that Chinese officials

 5   targeted him on account of his past religious practice, the

 6   agency reasonably concluded that Lu failed to demonstrate

 7   that Chinese officials are aware of his religious practice.

 8   See id.    The agency also did not err in finding that he failed

 9   to   establish   a   reasonable    possibility         that   they   would

10   discover his practice of Christianity given his testimony

11   regarding his limited role in the church and the country

12   conditions    evidence   that    there   are    tens    of    millions    of

13   Christians in China.

14        The agency also did not err in determining that Lu failed

15   to establish a pattern or practice of persecution of similarly

16   situated individuals because, despite evidence that Chinese

17   officials    restrict    religious     activities       and   harass     and

18   persecute practitioners in some areas of China, in other

19   areas, Christians practice their religion without government

20   interference.    See 8 C.F.R. § 1208.13(b)(2)(ii), (iii); see

21   also Santoso v. Holder, 580 F.3d 110, 112 & n.1 (2d Cir. 2009)

22   (denying     petition    where    agency       considered      background


                                        5
1    materials and rejected pattern or practice claim because

 2   evidence showed only localized violence); In re A-M-, 23 I.

 3   & N. Dec. 737, 741 (B.I.A. 2005) (recognizing that a pattern

 4   or practice of persecution is the “systemic or pervasive”

 5   persecution of a group).

 6          Accordingly, the agency did not err in concluding that

 7   Lu failed to establish past persecution or a well-founded

 8   fear of persecution.     See 8 U.S.C. §§ 1158(b)(1)(B)(i), (ii),

 9   1231(b)(3)(C); 8 C.F.R. §§ 1208.13(b), 1208.16(b).             Those

10   findings were dispositive of asylum, withholding of removal,

11   and CAT relief because all three claims were based on the

12   same     factual   predicate.    See   8   C.F.R.   §§   1208.13(b),

13   1208.16(b); Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir.

14   2006).

15          For the foregoing reasons, the petition for review is

16   DENIED.     All pending motions and applications are DENIED and

17   stays VACATED.

18                                   FOR THE COURT:
19                                   Catherine O’Hagan Wolfe,
20                                   Clerk of Court




                                      6